--------------------------------------------------------------------------------

PROMISSORY NOTE

US$100,000 September 23, 2008

                           FOR VALUE RECEIVED, SKY HARVEST WINDPOWER CORP., a
company incorporated under the laws of Canada (the “Borrower”) HEREBY
ACKNOWLEDGES ITSELF INDEBTED AND PROMISES TO PAY to or to the order of KEEWATIN
WINDPOWER CORP. a company incorporated under the laws of the State of Nevada
(the “Lender”), or such other address as the Lender directs, the principal sum
of $100,000 of lawful money of the United States (the “Loan”), as follows:

1.                        Definitions:

  (a)

“Event of Default” means at any time there is a default or a breach by the
Borrower of any representation, warranty, covenant, agreement, term, condition,
stipulation or proviso contained herein or in any Other Document;

        (b)

“Other Document” means any document or agreement other than this Note which
evidences, secures or evidences or secures the payment, observance and
performance of the Loan in whole or in part; and

2.                        Repayment:

                           The Borrower will pay the outstanding principal
balance of the Loan on September 22, 2009, provided that the Borrower will have
the privilege of prepaying the Loan in whole or in part at any time and from
time to time, without notice, bonus or penalty.

3.                        Records:

                           The Borrower acknowledges and agrees that the records
of the Lender with respect to advances and repayments, prepayments of the Loan
will be conclusive and binding on the Borrower hereunder absent manifest error.

4.                        Default:

                           Upon the occurrence of an Event of Default, the full
unpaid principal balance of the Loan together with all other monies dues and
owing under this Note will at the option of the Lender forthwith become due and
payable.

--------------------------------------------------------------------------------

- 2 -

5.                        Governing Law:

                           This Note will be governed by and construed in
accordance with the laws of British Columbia. For the purpose of legal
proceedings this Note will be deemed to have been made in British Columbia and
to be performed there and the courts of British Columbia will have jurisdiction
over all disputes which may arise under this Note and the Borrower hereby
irrevocably and unconditionally submits to the non-exclusive jurisdiction of
such courts, provided always that nothing herein contained will prevent the
Lender from proceeding at its election against the Borrower in the courts of any
other country or jurisdiction.

6.                        Arbitration:

                           At the option of the Lender, in its sole discretion,
if the parties are unable to resolve any dispute under this Note the dispute
will be referred to and finally resolved by arbitration before a single
arbitrator selected by the Lender. The place of arbitration will be Vancouver,
British Columbia or such other jurisdiction as chosen by the Lender, in its sole
discretion. The award of the arbitrator will be final and binding on each party.
Judgment upon the award may be entered in any court of competent jurisdiction.

7.                        General Provisions:

                           The Borrower hereby waives presentment and demand for
payment, protest and notice of protest and notice of dishonour and non-payment.

IN WITNESS WHEREOF the Borrower has duly executed this Promissory Note as of the
date first written above.

    SKY HARVEST WINDPOWER CORP.       By: /s/ Chris Craddock   Authorized
Signatory           By: /s/ William Iny   Authorized Signatory  

 

--------------------------------------------------------------------------------